Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 1 of 15 Page ID #:320




  1
      Claire E. Cochran (SBN 222529)
      Kimberly A. Cole (SBN 217780)
  2   LAW OFFICES OF CLAIRE COCHRAN, PC
  3
      100 Pine Street, Suite 1250
      San Francisco, CA 94111
  4   Telephone: (415) 580-6019
  5   Email: claire@clairecochranlegal.com

  6   Attorneys for Plaintiff
  7   NADINE JARRARD

  8   Michele Ballard Miller (SBN 104198)
  9    mbmiller@cozen.com
      Nicole Herter Perkin (SBN 255152)
 10    nperkin@cozen.com
 11   COZEN O'CONNOR
      1299 Ocean Avenue, Suite 900
 12   Santa Monica, CA 90401
 13   Telephone: (310) 393-4000
      Facsimile: (310) 394-4700
 14

 15   Attorneys for Defendant
      G/O MEDIA, INC.
 16

 17

 18
                                 UNITED STATES DISTRICT COURT
 19
                               CENTRAL DISTRICT OF CALIFORNIA
 20

 21       NADINE JARRARD,
                                                          Case No. 2:19-cv-09557-JAK-RAO
 22                                 Plaintiff,
                                                          STIPULATED PROTECTIVE
 23             v.                                        ORDER1
 24       G/O MEDIA, INC., et al.,
 25                                 Defendant.
 26

 27
      1
 28    This Stipulated Protective Order is substantially based on the model protective order provided
      under Magistrate Judge Rozella A. Oliver’s Procedures.
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 2 of 15 Page ID #:321




  1   1.    A. PURPOSES AND LIMITATIONS
  2         Disclosure and discovery activity in this action are likely to involve production
  3   of confidential, proprietary, or private information for which special protection from
  4   public disclosure and from use for any purpose other than prosecuting this litigation
  5   may be warranted. Accordingly, the parties hereby stipulate to and petition the Court
  6   to enter the following Stipulated Protective Order. The parties acknowledge that this
  7   Order does not confer blanket protections on all disclosures or responses to discovery
  8   and that the protection it affords from public disclosure and use extends only to the
  9   limited information or items that are entitled to confidential treatment under the
 10   applicable legal principles.
 11         B. GOOD CAUSE STATEMENT
 12         This action is likely to involve trade secrets, customer and pricing lists and
 13   other valuable research, development, commercial, financial, technical and/or
 14   proprietary information for which special protection from public disclosure and
 15   from use for any purpose other than prosecution of this action is warranted. Such
 16   confidential and proprietary materials and information consist of, among other
 17   things, confidential business or financial information, information regarding
 18   confidential business practices, or other confidential research, development, or
 19   commercial information (including information implicating privacy rights of third
 20   parties), information otherwise generally unavailable to the public, or which may be
 21   privileged or otherwise protected from disclosure under state or federal statutes,
 22   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 23   information, to facilitate the prompt resolution of disputes over confidentiality of
 24   discovery materials, to adequately protect information the parties are entitled to keep
 25   confidential, to ensure that the parties are permitted reasonable necessary uses of
 26   such material in preparation for and in the conduct of trial, to address their handling
 27   at the end of the litigation, and serve the ends of justice, a protective order for such
 28   information is justified in this matter. It is the intent of the parties that information
                                                  2
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 3 of 15 Page ID #:322




  1
      will not be designated as confidential for tactical reasons and that nothing be so

  2
      designated without a good faith belief that it has been maintained in a confidential,

  3
      non-public manner, and there is good cause why it should not be part of the public
            record of this case.
  4
            C. ACKNOWLEDGEMENT OF PROCEDURE FOR FILING UNDER SEAL
  5

  6
              The parties further acknowledge, as set forth in Section 12.3, below, that this

  7
      Stipulated Protective Order does not entitle them to file confidential information

  8
      under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed

  9
      and the standards that will be applied when a party seeks permission from the court

 10
      to file material under seal.

 11
            There is a strong presumption that the public has a right of access to judicial

 12
      proceedings and records in civil cases. In connection with non-dispositive motions,

 13
      good cause must be shown to support a filing under seal. See Kamakana v. City and

 14
      County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

 15
      Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,

 16
      Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders

 17
      require good cause showing), and a specific showing of good cause or compelling

 18
      reasons with proper evidentiary support and legal justification, must be made with

 19
      respect to Protected Material that a party seeks to file under seal. The parties’ mere

 20
      designation of Disclosure or Discovery Material as CONFIDENTIAL does not—

 21
      without the submission of competent evidence by declaration, establishing that the

 22
      material sought to be filed under seal qualifies as confidential, privileged, or

 23
      otherwise protectable—constitute good cause.

 24
            Further, if a party requests sealing related to a dispositive motion or trial, then
            compelling reasons, not only good cause, for the sealing must be shown, and
 25
      the relief sought shall be narrowly tailored to serve the specific interest to be
 26
      protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010).
 27
      For each item or type of information, document, or thing sought to be filed or
 28
                                                  3
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 4 of 15 Page ID #:323




  1   introduced under seal in connection with a dispositive motion or trial, the party
  2   seeking protection must articulate compelling reasons, supported by specific facts and
  3   legal justification, for the requested sealing order. Again, competent evidence
  4   supporting the application to file documents under seal must be provided by
  5   declaration.
  6         Any document that is not confidential, privileged, or otherwise protectable in its
  7   entirety will not be filed under seal if the confidential portions can be redacted. If
  8   documents can be redacted, then a redacted version for public viewing, omitting only
  9   the confidential, privileged, or otherwise protectable portions of the document, shall
 10   be filed. Any application that seeks to file documents under seal in their entirety
 11   should include an explanation of why redaction is not feasible.
 12   2.    DEFINITIONS
 13         2.1      Action: The action entitled Nadine Jarrard, Plaintiff v. G/O Media, Inc.,
 14   Defendant, Case No. 2:19-cv-09557-JAK-RAO, pending in the United States District
 15   Court, Central District of California.
 16         2.2      Challenging Party: a Party or Non-Party that challenges the designation
 17   of information or items under this Order.
 18         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
 19   how it is generated, stored or maintained) or tangible things that qualify for protection
 20   under Federal Rule of Civil Procedure 26(c), and as specified in the Good Cause
 21   Statement.
 22         2.4      Counsel: Outside Counsel of Record and House Counsel (as well as their
 23   support staff).
 24         2.5      Designating Party: a Party or Non-Party that designates information or
 25   items that it produces in disclosures or in responses to discovery as
 26   “CONFIDENTIAL.”
 27         2.6      Disclosure or Discovery Material: all items or information, regardless of
 28   the medium or manner in which it is generated, stored, or maintained (including,
                                                  4
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 5 of 15 Page ID #:324




  1   among other things, testimony, transcripts, and tangible things), that are produced or
  2   generated in disclosures or responses to discovery in this matter.
  3         2.7    Expert: a person with specialized knowledge or experience in a matter
  4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  5   expert witness or as a consultant in this action.
  6         2.8    House Counsel: attorneys who are employees of a party to this action.
  7   House Counsel does not include Outside Counsel of Record or any other outside
  8   counsel.
  9         2.9    Non-Party: any natural person, partnership, corporation, association, or
 10   other legal entity not named as a Party to this action.
 11         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 12   to this action but are retained to represent or advise a party to this action and have
 13   appeared in this action on behalf of that party or are affiliated with a law firm which
 14   has appeared on behalf of that party and includes support staff.
 15         2.11 Party: any party to this action, including all of its officers, directors,
 16   employees, consultants, retained experts, and Outside Counsel of Record (and their
 17   support staffs).
 18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 19   Discovery Material in this action.
 20         2.13 Professional Vendors: persons or entities that provide litigation support
 21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 23   and their employees and subcontractors.
 24         2.14 Protected Material: any Disclosure or Discovery Material that is
 25   designated as “CONFIDENTIAL.”
 26         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 27   from a Producing Party.
 28   3.    SCOPE
                                                  5
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 6 of 15 Page ID #:325




  1         The protections conferred by this Stipulation and Order cover not only
  2   Protected Material (as defined above), but also (1) any information copied or extracted
  3   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
  4   Protected Material; and (3) any testimony, conversations, or presentations by Parties
  5   or their Counsel that might reveal Protected Material.
  6         Any use of Protected Material at trial shall be governed by the orders of the trial
  7   judge. This Order does not govern the use of Protected Material at trial.
  8   4.    DURATION
  9         Once a case proceeds to trial, information that was designated as
 10   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
 11   an exhibit at trial becomes public and will be presumptively available to all members
 12   of the public, including the press, unless compelling reasons supported by specific
 13   factual findings to proceed otherwise are made to the trial judge in advance of the
 14   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
 15   sealing documents produced in discovery from “compelling reasons” standard when
 16   merits-related documents are part of court record). Accordingly, the terms of this
 17   protective order do not extend beyond the commencement of the trial.
 18   5.    DESIGNATING PROTECTED MATERIAL
 19         5.1     Exercise of Restraint and Care in Designating Material for Protection.
 20   Each Party or Non-Party that designates information or items for protection under this
 21   Order must take care to limit any such designation to specific material that qualifies
 22   under the appropriate standards. The Designating Party must designate for protection
 23   only those parts of material, documents, items, or oral or written communications that
 24   qualify so that other portions of the material, documents, items, or communications
 25   for which protection is not warranted are not swept unjustifiably within the ambit of
 26   this Order.
 27         Mass, indiscriminate, or routinized designations are prohibited. Designations
 28   that are shown to be clearly unjustified or that have been made for an improper
                                                 6
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 7 of 15 Page ID #:326




  1   purpose (e.g., to unnecessarily encumber or retard the case development process or to
  2   impose unnecessary expenses and burdens on other parties) expose the Designating
  3   Party to sanctions.
  4         If it comes to a Designating Party’s attention that information or items that it
  5   designated for protection do not qualify for protection, that Designating Party must
  6   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  7         5.2    Manner and Timing of Designations. Except as otherwise provided in
  8   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  9   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 10   under this Order must be clearly so designated before the material is disclosed or
 11   produced.
 12         Designation in conformity with this Order requires:(a) for information in
 13   documentary form (e.g., paper or electronic documents, but excluding transcripts of
 14   depositions or other pretrial or trial proceedings), that the Producing Party affix at a
 15   minimum the legend “CONFIDENTIAL” (hereinafter “CONFIDETNIAL legend”), to
 16   each page that contains Protected Material. If only a portion or portions of the material
 17   on a page qualifies for protection, the Producing Party also must clearly identify the
 18   protected portion(s) (e.g., by making appropriate markings in the margins).
 19                 (b) for testimony given in depositions or in other pretrial or trial
 20   proceedings that the Designating Party identifies the Disclosure or Discovery Material
 21   on the record, before the close of the deposition, hearing, or other proceeding, all
 22   protected testimony.
 23         (c) for information produced in some form other than documentary and for any
 24   other tangible items, that the Producing Party affix in a prominent place on the
 25   exterior of the container or containers in which the information or item is stored the
 26   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
 27   warrant protection, the Producing Party, to the extent practicable, shall identify the
 28   protected portion(s).
                                                  7
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 8 of 15 Page ID #:327




  1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  2   failure to designate qualified information or items does not, standing alone, waive the
  3   Designating Party’s right to secure protection under this Order for such material.
  4   Upon timely correction of a designation, the Receiving Party must make reasonable
  5   efforts to assure that the material is treated in accordance with the provisions of this
  6   Order.
  7   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  8         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  9   designation of confidentiality at any time that is consistent with the Court’s
 10   Scheduling Order.
 11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 12   resolution process under Local Rule 37.1 et seq.
 13         6.3    The burden of persuasion in any such challenge proceeding shall be on
 14   the Designating Party. Frivolous challenges, and those made for an improper
 15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 16   parties) may expose the Challenging Party to sanctions. Unless the Designating
 17   Party has waived or withdrawn the confidentiality designation, all parties shall
 18   continue to afford the material in question the level of protection to which it is
 19   entitled under the Producing Party’s designation until the Court rules on the
 20   challenge.
 21   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 22         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 23   disclosed or produced by another Party or by a Non-Party in connection with this
 24   Action only for prosecuting, defending, or attempting to settle this Action. Such
 25   Protected Material may be disclosed only to the categories of persons and under the
 26   conditions described in this Order. When the Action has been terminated, a Receiving
 27   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 28         Protected Material must be stored and maintained by a Receiving Party at a
                                                  8
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 9 of 15 Page ID #:328




  1   location and in a secure manner that ensures that access is limited to the persons
  2   authorized under this Order.
  3         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  4   otherwise ordered by the court or permitted in writing by the Designating Party, a
  5   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  6   only to:
  7               (a) the Receiving Party’s Outside Counsel of Record in this action, as well
  8   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
  9   disclose the information for this Action;
 10               (b) the officers, directors, and employees (including House Counsel) of the
 11   Receiving Party to whom disclosure is reasonably necessary for this Action;
 12               (c) Experts (as defined in this Order) of the Receiving Party to whom
 13   disclosure is reasonably necessary for this litigation and who have signed the
 14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 15               (d) the court and its personnel;
 16               (e) court reporters and their staff;
 17               (f) professional jury or trial consultants, mock jurors, and Professional
 18   Vendors to whom disclosure is reasonably necessary for this litigation and who have
 19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 20               (g) the author or recipient of a document containing the information or a
 21   custodian or other preson who otherwise possessed or knew the information;
 22               (h) during their depositions, witnesses and attorneys for witnesses, in the
 23   action to whom disclosure is reasonably necessary provided: (1) the deposing party
 24   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 25   not be permitted to keep any confidential information unless they sign the
 26   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 27   by the Designating Party or ordered by the court. Pages of transcribed deposition
 28   testimony or exhibits to depositions that reveal Protected Material must be separately
                                                     9
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 10 of 15 Page ID #:329




   1   bound by the court reporter and may not be disclosed to anyone except as permitted
   2   under this Stipulated Protective Order; and
   3             (i) any mediator or settlement officer, and their supporting personnel,
   4   mutually agreed upon by any of the parties engaged in settlement discussions.
   5   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   6         OTHER LITIGATION
   7         If a Party is served with a subpoena or a court order issued in other litigation
   8   that compels disclosure of any information or items designated in this action as
   9   “CONFIDENTIAL,” that Party must:
  10             (a) promptly notify in writing the Designating Party. Such notification shall
  11   include a copy of the subpoena or court order;
  12             (b) promptly notify in writing the party who caused the subpoena or order to
  13   issue in the other litigation that some or all of the material covered by the subpoena or
  14   order is subject to this Protective Order. Such notification shall include a copy of this
  15   Stipulated Protective Order; and
  16             (c) cooperate with respect to all reasonable procedures sought to be pursued
  17   by the Designating Party whose Protected Material may be affected.
  18         If the Designating Party timely seeks a protective order, the Party served with
  19   the subpoena or court order shall not produce any information designated in this
  20   action as “CONFIDENTIAL” before a determination by the court from which the
  21   subpoena or order issued, unless the Party has obtained the Designating Party’s
  22   permission. The Designating Party shall bear the burden and expense of seeking
  23   protection in that court of its confidential material – and nothing in these provisions
  24   should be construed as authorizing or encouraging a Receiving Party in this action to
  25   disobey a lawful directive from another court.
  26   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  27         IN THIS LITIGATION
  28             (a) The terms of this Order are applicable to information produced by a
                                                  10
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 11 of 15 Page ID #:330




   1   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
   2   produced by Non-Parties in connection with this litigation is protected by the
   3   remedies and relief provided by this Order. Nothing in these provisions should be
   4   construed as prohibiting a Non-Party from seeking additional protections.
   5               (b) In the event that a Party is required, by a valid discovery request, to
   6   produce a Non-Party’s confidential information in its possession, and the Party is
   7   subject to an agreement with the Non-Party not to produce the Non-Party’s
   8   confidential information, then the Party shall:
   9                  (1) promptly notify in writing the Requesting Party and the Non-Party
  10   that some or all of the information requested is subject to a confidentiality agreement
  11   with a Non-Party;
  12                  (2) promptly provide the Non-Party with a copy of the Stipulated
  13   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
  14   specific description of the information requested; and
  15                  (3) make the information requested available for inspection by the Non-
  16   Party.
  17               (c) If the Non-Party fails to object or seek a protective order from this court
  18   within 14 days of receiving the notice and accompanying information, the Receiving
  19   Party may produce the Non-Party’s confidential information responsive to the
  20   discovery request. If the Non-Party timely seeks a protective order, the Receiving
  21   Party shall not produce any information in its possession or control that is subject to
  22   the confidentiality agreement with the Non-Party before a determination by the court.
  23   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  24   of seeking protection in this court of its Protected Material.
  25   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  26            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  27   Protected Material to any person or in any circumstance not authorized under this
  28   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                    11
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 12 of 15 Page ID #:331




   1   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   2   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   3   persons to whom unauthorized disclosures were made of all the terms of this Order,
   4   and (d) request such person or persons to execute the “Acknowledgment and
   5   Agreement to Be Bound” that is attached hereto as Exhibit A.
   6   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   7         PROTECTED MATERIAL
   8         When a Producing Party gives notice to Receiving Parties that certain
   9   inadvertently produced material is subject to a claim of privilege or other protection,
  10   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  11   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  12   may be established in an e-discovery order that provides for production without prior
  13   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  14   parties reach an agreement on the effect of disclosure of a communication or
  15   information covered by the attorney-client privilege or work product protection, the
  16   parties may incorporate their agreement in the stipulated protective order submitted to
  17   the court.
  18   12.   MISCELLANEOUS
  19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  20   person to seek its modification by the court in the future.
  21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  22   Protective Order, no Party waives any right it otherwise would have to object to
  23   disclosing or producing any information or item on any ground not addressed in this
  24   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  25   ground to use in evidence of any of the material covered by this Protective Order.
  26         12.3 Filing Protected Material. A Party that seeks to file under seal any
  27   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  28   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                  12
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 13 of 15 Page ID #:332




   1   specific Protected Material at issue. If a Party’s request to file Protected Material
   2   under seal is denied by the court, then the Receiving Party may file the information in
   3   the public record unless otherwise instructed by the court.
   4   13.   FINAL DISPOSITION
   5         After the final disposition of this Action, as defined in paragraph 4, within 60
   6   days after the final disposition of this action, as defined in paragraph 4, each
   7   Receiving Party must return all Protected Material to the Producing Party or destroy
   8   such material. As used in this subdivision, “all Protected Material” includes all copies,
   9   abstracts, compilations, summaries, and any other format reproducing or capturing
  10   any of the Protected Material. Whether the Protected Material is returned or destroyed,
  11   the Receiving Party must submit a written certification to the Producing Party (and, if
  12   not the same person or entity, to the Designating Party) by the 60 day deadline that (1)
  13   identifies (by category, where appropriate) all the Protected Material that was returned
  14   or destroyed and (2) affirms that the Receiving Party has not retained any copies,
  15   abstracts, compilations, summaries or any other format reproducing or capturing any
  16   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  17   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  19   reports, attorney work product, and consultant and expert work product, even if such
  20   materials contain Protected Material. Any such archival copies that contain or
  21   constitute Protected Material remain subject to this Protective Order as set forth in
  22   Section 4 (DURATION).
  23   //
  24   //
  25   //
  26   //
  27   //
  28   //
                                                  13
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 14 of 15 Page ID #:333




   1   14.   VIOLATION
   2         Any violation of this Order may be punished by appropriate measures
   3   including, without limitation, contempt proceedings and/or monetary sanctions.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6
         Dated: April 20, 2020               /s/ Claire E. Cochran
   7                                         Claire E. Cochran
                                             Attorney for Plaintiff.
   8                                         NADINE JARRARD
   9

  10
         Dated: April 20, 2020               /s/ Michele Ballard Miller
  11                                         Michele Ballard. Miller
                                             Attorneys for Defendant
  12                                         G/O MEDIA, INC.
  13

  14         Certification of Compliance With Central District Local Rule 5-4.3.4
  15         I hereby certify that pursuant to Central District of California Local Rule 5-
  16   4.3.4, I have obtained the authorization from the above signatories representing
  17   Plaintiff Nadine Jarrard to file the above-referenced document, and that the above
  18   signatories concur in the content of this filing. I certify under penalty of perjury
  19   under the laws of the United States of America that the foregoing is true and correct.
  20

  21
         Dated: April 20, 2020               /s/ Michele Ballard Miller
  22                                         Michele Ballard Miller
                                             Attorneys for Defendant
  23                                         G/O MEDIA, INC.
  24
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  25

  26
       DATED: April 20, 2020                      _________________________________
  27                                              HON. ROZELLA A. OLIVER
                                                  United States Magistrate Judge
  28
                                                  14
Case 2:19-cv-09557-JAK-RAO Document 24 Filed 04/20/20 Page 15 of 15 Page ID #:334




   1                                         EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3   I, _____________________________ [print or type full name], of
   4   _________________ [print or type full address], declare under penalty of perjury that
   5   I have read in its entirety and understand the Stipulated Protective Order that was
   6   issued by the United States District Court for the Central District of California on
   7   [date] in the case of Nadine Jarrard v. G/O Media, Inc., Case No. 2:19-cv-09557-
   8   JAK-RAO. I agree to comply with and to be bound by all the terms of this Stipulated
   9   Protective Order and I understand and acknowledge that failure to so comply could
  10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
  11   that I will not disclose in any manner any information or item that is subject to this
  12   Stipulated Protective Order to any person or entity except in strict compliance with the
  13   provisions of this Order.
  14         I further agree to submit to the jurisdiction of the United States District Court
  15   for the Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action.
  18         I hereby appoint __________________________ [print or type full name] of
  19   __________________________________ [print or type full address and telephone
  20   number] as my California agent for service of process in connection with this action or
  21   any proceedings related to enforcement of this Stipulated Protective Order.
  22

  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  15
